Title: X. Thomas Jefferson to John Hancock, 20 February 1791
From: Jefferson, Thomas
To: Hancock, John

 

Sir
Philadelphia Feb. 20. 1791.

With many thanks for the papers and information you were pleased to have procured for me on the important subject of the fisheries, I do myself the honour of now inclosing you a copy of my report to the house of representatives. From the disposition I see prevailing in the principal mass of the Southern members to take measures which may secure to us the principal markets for the produce of the fisheries, and for rescuing our carrying trade from a nation not disposed to make just returns for it, I am in hopes something effectual will be done this session, if these principles are solidly supported by the members from your part of the Union, of which I trust there is no cause to doubt. Should nothing be done, I cannot say what consequences will follow, nor calculate their extent. May I take the liberty of presenting through you, sir, another copy of the report to the committee who were pleased to lend their assistance in the collection of materials; to shew them that I have not failed to present their testimony in that view which might tend to procure a proper interference in this interesting branch of business.—I have the honour to be [Sir with sentiments of the most] perfect respect and attachment, [Your Excellency’s] most humble [and most obedient Servant,

Th: Jefferson]

